Exhibit 10.5
 
SECURED TERM PROMISSORY NOTE
TALADIN, INC.
 
US $150,000.00
February 13, 2006



FOR VALUE RECEIVED, the undersigned, Taladin, Inc. (“Debtor”), hereby covenants
and promises to pay to  Strategic Growth Partners, Inc., a Pennsylvania
corporation, (“Payee”), the principal sum of One Hundred Fifty Thousand and
No/100 Dollars, ($150,000.00), together with interest thereon at a rate equal to
twelve percent (12%) per annum, compounded annually, which shall be payable as
follows:


 
(a)
principal and interest are due and payable in equal monthly installments of TWO
THOUSAND THREE HUNDRED THIRTY-FOUR AND NO/100 DOLLARS ($2,334.00), on the first
day of each month, beginning April 1, 2006, and continuing through September 1,
2006;



 
(b)
beginning on October 1, 2006, and continuing through December, 2006, interest
only is due and payable monthly as it accrues;



 
(c)
beginning on January 1, 2007, the unpaid principal balance and interest are due
and payable in equal monthly installments of TWO THOUSAND THREE HUNDRED
THIRTY-FOUR AND NO/100 DOLLARS ($2,334.00), and continuing through February 1,
2008;



 
(d)
beginning on March 1, 2008, the monthly payments will increase to FOUR THOUSAND
TWO HUNDRED THIRTY-THREE AND 33/100 DOLLARS ($4,233.33) and continue to be
payable in equal monthly installments on the first day of each month thereafter
until March 1, 2011 (the “Maturity Date”), upon which date all outstanding
principal and interest shall be due and payable in full.



All payments shall be made at __________________________, or at such other place
as the holder of this Note may designate by notice to the Debtor.


Payments shall be applied first to accrued interest and the remainder to
reduction of the Principal Amount.


Debtor and Payee covenant and agree as follows:


1.           Prepayment.  This Note may, at the option of the Debtor, be
prepaid, in whole or in part, at any time through the due date of the final
payment hereunder, in order of maturity.  Any such prepayment shall be without
penalty or premium but shall include the payment of accrued interest, if any, on
the amount prepaid to and including the date of prepayment.  The Maturity Date
shall remain the same and a new amortization schedule shall be prepared upon
Payee’s receipt of any prepayment amount.
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
2.           Payee's Right of Acceleration.  Upon the occurrence of an Event of
Default, as said term is defined in Section 3 herein, the entire remaining
principal balance and other fees and charges with respect to this Note shall, at
Payee's option, become immediately due and payable.
 
3.           Default and Payee's Rights Upon Default.  The following shall
constitute an event of default (“Event of Default”):


a.           if any payment required hereunder is not made when due; and


b.           if any payment required under that certain Secured Term Promissory
Note of even date herewith by Taladin, Inc., as debtor, to Tara Financial
Services, Inc., as Payee, in the original principal amount of $450,000.00, is
not made when due.


If any Event of Default occurs, then from the date such Event of Default occurs
until it is cured or waived in writing, in addition to any agreed upon charges,
the then outstanding principal balance of this Note shall thereafter bear
interest at a rate of eighteen (18%) percent per annum (the “Default Rate”)
computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed unless collection from the Debtor of interest at such rate would be
contrary to applicable law, in which event such amount shall bear interest at
the highest rate which may be collected from the Debtor under applicable law.


4.           Principal Pay-Down.  Until such time as the amounts due pursuant to
this Note have been paid in full, the principal due hereunder shall be prepaid
at the rate of 1% of Excess New Sales.  “Excess New Sales” are software sales by
NOW Solutions, Inc. to new customers during a calendar year in an amount greater
than $800,000.00.  Additionally, if software sales by NOW Solutions, Inc. to new
customers are greater than $1.5 Million during a calendar year, then an
additional 0.67% of such Excess New Sales will be paid towards the principal
balance.


Furthermore, in addition to the foregoing and until such time as the amounts due
pursuant to this Note have been paid in full, the principal due hereunder shall
be prepaid at the rate of 8.333% of the Net Proceeds (as hereinafter defined)
from any judgment, settlement, decree, agreement or order received by or entered
into by or on behalf of NOW Solutions, Inc. related to the case styled VERTICAL
COMPUTER SYSTEMS, INC., a member of NOW SOLUTIONS, LLC, suing in the Right of
NOW SOLUTIONS, LLC, and VERTICAL COMPUTER SYSTEMS, INC., suing in its own Right
v. ROSS SYSTEMS, INC., J. PATRICK TINLEY, GARY GYSELEN, and ARGLEN ACQUISITIONS,
LLC, pending in the Supreme Court for the State of New York, New York County
(Index Number 600644/03) and the case styled Ross Systems, Inc. v. NOW
Solutions, LLC, pending in the Supreme Court for the State of New York, New York
County (Index Number 600679/04).  For purposes of this Agreement, “Net Proceeds”
shall mean funds remaining after payment of legal fees and expenses to the law
firm of Wolman Blair, P.L.L.C. (the “Firm”) and any additional direct costs
incurred by the Firm or NOW Solutions, Inc. in connection with the above
lawsuits.


Any payments applied to principal pursuant to this Section 4 shall be applied to
the principal balance pursuant to the terms of Section 1, Prepayment.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
7.           Savings Clause.  Interest on the debt evidenced by this Note will
not exceed the maximum rate or amount of nonusurious interest that may be
contracted for, taken, reserved, charged, or received under law.  Any interest
in excess of that maximum amount will be credited on the Principal Amount or; if
the Principal Amount has been paid, refunded.  On any acceleration or required
or permitted prepayment, any excess interest will be canceled automatically as
of the acceleration or prepayment or, if the excess interest has already been
paid, credited on the Principal Amount or, if the Principal Amount has been
paid, refunded.  This provision overrides any conflicting provisions in this
Note and all other instruments concerning the debt.
 
8.           General Provisions.


8.1           If this Note is not paid when due, or upon the occurrence of an
Event of Default, the Debtor further promises to pay all costs of collection,
foreclosure fees, reasonable attorneys' fees and expert witness fees incurred by
the Payee, whether or not suit is filed hereon.


8.2           The undersigned hereby consents to any and all renewals,
replacements and/or extensions of time for payment of this Note before, at or
after maturity.
8.3           No delay or omission on the part of the Payee of this Note in
exercising any right shall operate as a waiver thereof or of any other right.


8.4           No waiver by the Payee of this Note upon any one occasion shall be
effective unless in writing nor shall it be construed as a bar or waiver of any
right or remedy on any future occasion.


8.5           All the terms of this Note shall be binding upon and incur to the
benefit of and be enforceable by the parties hereto and their respective heirs,
representatives, successors and assigns, whether or not so expressed.


8.6           Time is of the essence for the performance by the undersigned of
the obligations set forth in this Note.


8.7           Should any one or more of the provisions of this Note be
determined illegal or unenforceable, all other provisions shall nevertheless
remain effective.


8.8           This Note cannot be changed, modified, amended or terminated
orally.


8.9           This Note shall be governed by, construed and enforced in
accordance with the laws of the State of Texas without reference to the
principles of conflicts of laws thereof.


8.10         The Debtor shall have ninety (90) days to cure a payment default
after notice of default thereof sent to Debtor by or on behalf of Payee.


8.11         Principal of, and interest on, this Note shall be payable in lawful
money of the United States of America.  If a payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday, the due date thereof shall be
extended to the next succeeding business day, and interest shall not accrue
until such next succeeding business day.
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
8.12         ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY DISPUTE WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY.  DEBTOR
WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING AND
ACKNOWLEDGES THAT YOUR ACCEPTANCE OF THIS NOTE CONSTITUTES YOUR WAIVER OF ANY
RIGHT TO A JURY TRIAL IN ANY SUCH ACTION OR PROCEEDING.


8.13         The jurisdiction, venue and choice of law provision set forth
herein will survive the termination of this Note.


9.           Security Agreement.  This Note is secured by a security interest in
certain of Debtor’s collateral as identified in that certain Security Agreement,
between Debtor and Payee, dated as of February 13, 2006 (as the same has been
amended, revised, or amended and restated from time to time, the “Security
Agreement”).  All of the terms and conditions of the Security Agreement are
incorporated herein and made a part hereof. Nothing herein shall be deemed to
limit any of the terms, provisions, conditions, representations, stipulations,
or agreements contained in the Security Agreement or any other present or future
document, instrument or agreement, between the Debtor and Payee, and all of
Payee’s rights and remedies hereunder and thereunder are cumulative.
 
10.         Debtor and all guarantors, endorsers and sureties consent that Payee
at any time may extend the time of payment of all or any part of the
indebtedness secured hereby, or may grant any other indulgences.
 
11.         Except as otherwise stated herein, all notices, responses, requests,
documents and service of legal process will be sufficiently given or served if
mailed or delivered via certified mail, return receipt requested, or by a
nationally recognized overnight delivery service: (a) to Debtor at 201 Main
Street, Ste. 1175, Fort Worth, Texas 76102; and (b) to Payee at 1398 Old
Jacksonville Road, Ivyland, PA 18974, or such other address as the parties may
specify from time to time in the manner required for notice set forth
herein.  Notices shall be effective: (a) if given by certified mail, on the
fifth (5th) day after deposit in the mail with postage prepaid, addressed as
aforesaid; and (b) if given by a nationally recognized overnight delivery
service, on the business day following deposit with such service, addressed as
aforesaid with receipt of delivery.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
THIS NOTE CONTAINS A JURY WAIVER.


DEBTOR:


Taladin, Inc.
a Texas corporation


By:
     
Luiz C. Valdetaro,
   
Secretary
 



STATE OF TEXAS                     
§
 
§
COUNTY OF TARRANT
§



On the ___ day of February in the year 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared  Luiz C. Valdetaro,
Secretary of Taladin, Inc., personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.



       
Notary Public in and for      
   
the State of Texas
 

 
 
Page 5 of 5

--------------------------------------------------------------------------------

 
 